      Case 3:20-cv-01111-VLB Document 18 Filed 08/06/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON,                          :      CIV. NO. 3:20cv01111(VLB)
     Plaintiff,                                :
                                               :
vs.                                            :
                                               :
DEVIN EATON, TERRANCE POLLOCK,           :
AZIZ ABDULLATTF, CURT B. LENG,      :
JOHN SULLIVAN, TOWN OF HAMDEN,           :
TOWN OF HAMDEN POLICE DEPARTMENT, :
RONNELL HIGGINS, YALE UNIVERSITY,   :
YALE UNIVERSITY POLICE DEPARTMENT, :
JUSTIN ELICKER, OTONIEL REYES,      :
CITY OF NEW HAVEN, NEW HAVEN        :
POLICE DEPARTMENT, and T&S UNITED   :
LLC;                                :    AUGUST 6, 2020
      Defendants.
                      NOTICE OF CONSENT TO REMOVAL

      Please take notice that the defendants JUSTIN ELICKER, OTONIEL REYES, CITY OF

NEW HAVEN and NEW HAVEN POLICE DEPARTMENT have consented to the removal of

the above-captioned matter to the United States District Court of Connecticut.

                                        DEFENDANTS, JUSTIN ELICKER, OTONIEL
                                        REYES, CITY OF NEW HAVEN, NEW HAVEN
                                        POLICE DEPARTMENT,

                                     BY _/s/_Michael A. Wolak, III
                                       Michael A. Wolak, III
                                       Sr. Assistant Corporation Counsel
                                       Office of Corporation Counsel
                                       165 Church Street
                                       New Haven, CT 06510
                                       Tel. #: (203) 946-7970
                                       Cell #: (203) 376-4364
                                       Fax #: (203) 946-7942
                                       E-mail: mwolak@newhavenct.gov
                                       Fed. Bar #ct12681
                                       Their Attorney
        Case 3:20-cv-01111-VLB Document 18 Filed 08/06/20 Page 2 of 2




                                          CERTIFICATION

         I hereby certify that on August 6, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.

                                            /s/     Michael A. Wolak, III
                                                    Michael A. Wolak, III




                                                  - 2 -

4820-8636-0775, v. 1
